 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         ALLSTATE INDEMNITY
11         COMPANY,                                       CASE NO. C18-824 RAJ
                         Plaintiff,
12                                                        ORDER
                  v.
13
14         SARA BRUNER, et al.,

15                              Defendants.
16
           This matter comes before the Court on Plaintiff Allstate Indemnity Company’s
17
     (“Allstate”) Motion for Service by Publication. Dkt. # 9. Allstate’s Motion originally
18
     requested authorization to serve Defendant Jessica Lyons by publication after multiple
19
     failed service attempts. Dkt. ## 9, 10. On January 3, 2019, Allstate filed a Declaration
20
     of Service for Defendant Jessica Lyons. Dkt. # 16.
21
           Accordingly, the Court DENIES Allstate’s Motion as MOOT. Dkt. # 9.
22
           Dated this 26th day of February, 2019.
23
24
25                                                   A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27


     ORDER- 1
